DETAILED ACTION
Response to Amendment
The amendment filed on 5 August 2022 under 37 CFR 1.312 has been entered-in-part. Claims 42 and 58 are labeled as “Currently Amended”, but no changes have been made. Accordingly, the “amendments” to these claims have not been entered. The amendment to claim 44 has not been entered because changing the dependency of claim 44 from claim 43 to claim 42 would result in “the annular gripping portion” of claim 44 lacking proper antecedent basis. As indicated in the chart included with the Applicant’s remarks of 5 August 2022, claim 44 corresponds to original claim 5, claim 43 corresponds to original claim 4, and claim 42 corresponds to a combination of original claims 1, 14, and 15. In the original claims, claim 5 depended from claim 4. Based on the Applicant’s remarks, this suggests that claim 44 should depend from claim 43.
The amendments to claims 46-50, 52, 55-56, 60-61, and 63-66 have been entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726